Exhibit 10.1

 

BUSINESS FINANCING MODIFICATION AGREEMENT

 

This Business Financing Modification Agreement is entered into as of March 12,
2015, by and between Socket Mobile, Inc. (the “Borrower”) and Bridge Bank,
National Association (“Lender”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated February 27, 2014, by and
between Borrower and Lender, as may be amended from time to time (the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

 

2. DESCRIPTION OF CHANGE IN TERMS.

 

A. Modification(s) to Business Financing Agreement:

 

i)The following defined term in Section 12.1 entitled “Definitions” is hereby
amended as follows:

 

“Maturity Date” means (i) for Advances under the Domestic Line of Credit,
February 27, 2017, and (ii) for Advances under the EXIM Line of Credit, February
27, 2016, or such earlier date as Lender shall have declared the Obligations
immediately due and payable pursuant to Section 7.2.

 

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

 

4. PAYMENT OF FEES. Borrower shall pay Lender the Domestic Facility Fee in the
amount of $15,000, the EXIM Facility Fee in the amount of $10,000, the EXIM
Application Fee in the amount of $100, the Due Diligence Fee in the amount of
$600, plus all out-of-pocket expenses.

 

5. NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.



--------------------------------------------------------------------------------

1

 



The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

7. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Domestic Facility Fee, EXIM
Facility Fee, EXIM Application Fee, and Due Diligence Fee.

 

8. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

9. COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.

 

 

 

 



BORROWER: LENDER:    

SOCKET MOBILE, INC.

By /s/ David W. Dunlap

Name: David W. Dunlap

Title: CFO

BRIDGE BANK, NATIONAL ASSOCIATION

By /s/ Darin Cunningham

Name:Darin Cunningham

Title: Assistant Vice President

 